DETAILED ACTION
Allowable Subject Matter
Claims 1-2, 4-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: as discussed in the previous office action of record, no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitation “the rubber sheet immediately after the rubber sheet is peeled from the rotary drum is held by a holding roller disposed on an opposite side to the bead core with the rubber sheet interposed between the bead core and the holding roller.”
The closest prior art is considered to be Saito (JP 2012-240334, see machine translation) (of record), Chen et al. (CN 105881949, see machine translation) (of record), and Boughton (US 2,605,195) (of record), as discussed in the previous office action of record. 
However, none of the references, either alone or in combination, disclose that the rubber sheet immediately after the rubber sheet is peeled from the rotary drum is held by a holding roller disposed on an opposite side to the bead core with the rubber sheet interposed between the bead core and the holding roller. While one of ordinary skill in the art would have found the use of air blasts at the rubber sheet to be obvious, as discussed above, there is no teaching or suggestion to use a holding roller disposed on an opposite side to the bead core with the rubber sheet interposed between the bead core and the holding roller in order to hold the rubber sheet after it is peeled from the rotary drum. One of ordinary skill in the art would not have found it obvious to modify Saito in order to provide the claimed limitation without a teaching or motivation to do so. 
Claims 2, 4, 7-8, 11 and 13 are allowable by dependence on claim 1. 
Claims 9-10, 12, and 14 are allowable by dependence on claim 5. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                
                                                                                                                                                                                       /ROBERT C DYE/Primary Examiner, Art Unit 1749